Order entered July 29, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01207-CR

                          BRITTANY RAE BOOKER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-83858-2014

                                          ORDER
       The Court REINSTATES the appeal.

       On June 29, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 27, 2015, we received appellant’s brief. Therefore, in the

interest of expediting the appeal, we VACATE the June 29, 2015 order requiring findings.

       We ORDER appellant’s brief filed as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE